Per Curiam.
The defendant admits he is not entitled to the money sued for by plaintiff. He has offered several inconsistent excuses for not returning it. His failure to interplead the parties and to pay the money into court shows an absence of sincerity and an entire lack of merit in his position. Defendant should have returned this money several years ago, or interpleaded the trustee if he believed it belonged to the estate of the bankrupt. The judgment and order should, therefore, be affirmed, with costs. Present-—Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment and order affirmed, with costs.